ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
Contrack International, Inc.               )      ASBCA Nos. 59375, 59554, 59826
                                           )                 59827, 59828,60015
                                           )                 61266
                                           )
Under Contract No. W912ER-12-C-0011        )

APPEARANCES FOR THE APPELLANT:                    Dirk D. Haire, Esq.
                                                  Sean Milani-nia, Esq.
                                                  Rachel M. Severance, Esq.
                                                   Fox Rothschild LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Thomas J. Warren, Esq.
                                                   Acting Engineer Chief Trial Attorney
                                                  Pietro 0. Mistretta, Esq.
                                                  Daniel K. Bilotti, Esq.
                                                  James D. Stephens, Esq.
                                                  Nancy L. Pell, Esq.
                                                   Engineer Trial Attorneys
                                                   U.S. Army Engineer District, Middle East
                                                   Winchester, VA

                               ORDER OF DISMISSAL

       The parties have advised the Board they have resolved the disputes and have
requested that the appeals be dismissed with prejudice. Accordingly, for good cause
shown, the appeals are dismissed with prejudice. This dismissal combined with the
dismissal order issued in ASBCA No. 61226 leaves no appeals remaining before the
Board arising from the performance of Contract No. W912ER-12-C-0011. The Board
commends the parties for their successful efforts to resolve the appeals.

      Dated: 3 October 2017




                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59375, 59554, 59826, 59827, 59828,
60015, 61266, Appeals of Contrack International, Inc., rendered in conformance with the
Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2